 
 
I 
111th CONGRESS
1st Session
H. R. 1489 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Mollohan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To extend Corridor O of the Appalachian Development Highway System from its current southern terminus at I–68 near Cumberland to Corridor H, which stretches from Weston, West Virginia, to Strasburg, Virginia. 
 
 
1.Appalachian development highway systemSection 14501 of title 40, United States Code, is amended by striking subsection (a) and inserting the following:

(a)Purpose
(1)In generalThe Secretary of Transportation may assist in the construction of an Appalachian development highway system and local access roads serving the Appalachian region to provide a highway system that, in conjunction with the Interstate System and other Federal-aid highways in the Appalachian region, will open an area with developmental potential in which commerce and communication have been inhibited by lack of adequate access.
(2)Limitations
(A)ConstructionConstruction on the development highway system described in paragraph (1) shall not be greater than 3,1251/2 miles.
(B)Local access roadsThere shall not be more than 1,400 miles of local access roads that—
(i)serve—
(I)specific recreational, residential, educational, commercial, industrial; or
(II)similar facilities; or
(ii)facilitate a school consolidation program..
2.Designation of Addition
(a)In generalThere is designated as an addition to Corridor O in Maryland and West Virginia on the Appalachian Development Highway System a segment from Interstate Route 68 to Corridor H.
(b)Extension and developmentThe addition to Corridor O shall—
(1)extend approximately 351/2 miles; and
(2)be developed as a multilane freeway, with interchanges at appropriate crossroad locations. 
 
